  

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
MEMORANDUM OF AGREEMENT
 
Dated:  3 June 2010
 
KRYSTLE SHIPHOLDING S.A.
 
hereinafter called the Sellers, have agreed to sell, and
 
Baltic Trading Limited, 299 Park Avenue NY NY 20th Floor.
 
hereinafter called the Buyers, have agreed to buy
 
Name:  M/V HANDY COVE
 
Classification Society/Class:   American Bureau of Shipping
 
Built:  2010                                          By: SPP SHIPBUILDING CO.,
LTD.
 
Flag:  Republic of Liberia        Place of Registration:  Monrovia
 
Call Sign:  A8VG9               Grt/Nrt:  23,456/11,522
 
Register Number:  9450727
 
hereinafter called the Vessel, on the following terms and conditions:
 
Definitions
 
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.
 
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
 
“Classification Society” or “Class” means the Society referred to in line 4.
 
1.   Purchase Price US$ 33,250,000 (Thirty-three million two hundred and fifty
thousand United States Dollars)
 
2.   Deposit
 
As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within three (3) New York
banking days after both parties have signed this agreement by fax/email exchange
and all subject lifted.  This deposit shall be placed with the Sellers nominated
bank in Monaco or Switzerland or London and held by them in a joint account for
the Sellers or their nominee and the Buyers or their nominee, to be released in
accordance with joint written instructions of the Sellers and the
Buyers.  Interest, if any, to be credited to the Buyers.  Any fee charged for
holding the said deposit shall be borne equally by the Sellers and the Buyers.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.   Payment
 
The said balance Purchase Price shall be paid in full free of bank charges to
the Sellers nominated bank in London or Monaco or Switzerland (non Eurozone) on
delivery of the Vessel, but not later than 3 banking days after the Vessel is in
every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given.  The day on
which the Notice of Readiness is given shall not be included for the purpose of
counting the number of days in the preceding sentence.
 
4.   Inspections
 
The Buyers have waived their right to inspect the Vessel and the Class Records
and have accepted same.  The Buyers have the right to inspect the Vessel and
Class records but it does not constitute a subject to the sale, therefore this
sale is outright and definite with delivery ‘axis’, subject only to the terms
and conditions of this Agreement.
 
5.   Notices, time and place of delivery
 
a)  
The Sellers shall keep the Buyers well informed of the Vessel’s itinerary and
shall provide the Buyers with 30, 15, 10, 5 and 3 days notice of the estimated
time of arrival at the intended place of delivery.  When the Vessel is at the
place of delivery and in every respect physically ready for delivery in
accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.

 
b)  
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage free of cargo in Sellers’ option worldwide
excluding areas prohibited by the United States of America’s, UN’s or EU’s laws
and regulations in the Sellers’ option.

 
Expected time of delivery:  Between 15th June 2010 and 15th August 2010, a
schedule to be mutually decided upon.
 
Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14):  15th August 2010
 
c)  
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers or their brokers in writing stating the date when they
anticipate that the Vessel will be ready for delivery and propose a new
cancelling date.  Upon receipt of such notification the Buyers shall have the
option of either cancelling this Agreement in accordance with Clause 14 within 7
running days of receipt of the notice or of accepting the new date as the new
cancelling date.  If the Buyers have not declared their option within 7 running
days of receipt of the Sellers’ notification or if the Buyers accept the new
date, the date proposed in the Sellers’ notification shall be deemed to be the
new cancelling date and shall be substituted for the cancelling date stipulated
in line 61.

 
If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof but excluding the requirement to give advance advice to Buyers
of the expected readiness of the Vessel contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect however buyers do not waive right
to receive
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
applicable notices.  Cancellation or failure to cancel shall be entirely without
prejudice to any claim for damages the Buyers may have under Clause 14 for the
Vessel not being ready by the original cancelling date.
 
The Sellers to keep the Buyers informed about the itinerary of the Vessel.
 
d)  
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.

 
6.   Drydocking/Divers Inspection
 
The Sellers are not required to drydock the Vessel.  Sellers shall give Buyers 4
days notice of the intended place where the vessel will be available for
underwater inspection subject to prompt availability, within 10 days of signing
the MOAs.  It is noted that the Buyers wish to take the vessel
promptly.  Notwithstanding anything in this clause, the Sellers shall not be
held in default pursuant to clause 14 should the Buyers be unable to arrange and
underwater diving inspection at a suitable port by the cancelling date.
 
The Buyers shall have the right at their expense to arrange for an underwater
inspection by a diver approved by the Classification Society prior to the
delivery of the vessel.  In the event that the Buyers fail to declare their
right of underwater inspection as hereinabove mentioned or non-attendance of
their nominated divers within 24 (twenty four) hours after the vessel is ready
in all respects for said underwater inspection, the Buyers shall be deemed to
have waived such underwater inspection and the Sellers may tender Notice of
Readiness in accordance with the provisions of this Agreement.
 
The Sellers shall at their cost make the Vessel available for such underwater
inspection.  The extent of the underwater inspection shall be in accordance with
the Classification Society practices.  If the conditions at the port of delivery
are unsuitable for such underwater inspection, to be decided by Class, the
Sellers shall make the vessel available at a suitable alternative place near to
the delivery port.  If the rudder, propeller, bottom or other underwater parts
below the deepest load line are found broken, damaged or defective so as to
affect the Vessel’s Classification Society, the Sellers are to pay for the cost
of the underwater inspection and the Classification Society attendance,
otherwise the Buyers are to pay for the cost of underwater inspection and the
Classification Society attendance.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
If damage affecting Classification Society is found but Classification Society
do not require same to be until the next scheduled drydocking, the Buyers shall
have to take delivery of the Vessel with such damage unrepaired.  The Sellers
shall pay the Buyers the direct cost of repairs required to repair said damage
affecting Classification Society to the satisfaction of the Classification
Society without condition/recommendation excluding tank cleaning, desluging,
drydocking and general services expenses.  The Buyers and the Sellers shall each
approach a major shipyard in Asia (Dubai-China range) promptly to determine the
direct cost of repairs based upon the repairs being carried out in Asia
(Dubai-China range) excluding the costs of tank cleaning, deslugging, drydocking
and general services expenses as mentioned above.  The direct cost shall be
based upon the arithmetic average of the quotations from the above (2) major
shipyards and the amount to be paid shall be final and binding.  The Sellers
shall pay the Buyers as soon as possible but within 5 (five) running days after
delivery of the Vessel.
 
If damage affecting Classification Society is found and Classification Society
require same to be repaired immediately, then the Sellers shall drydock the
Vessel and repair such damage to the satisfaction of the Classification Society
without condition/ recommendation at their cost and time in accordance with
Clause 6 of this Agreement.  During such drydocking, the Buyers have the right
to have 2 (two) representatives attend at the Buyers sole risk and expenses and
to paint the Vessel’s bottom and to carry out other minor works, subject to the
Sellers’ approval which is not to be unreasonably withheld, without interference
to the Sellers’ repair works but always excluding hot works, in drydock, against
the Buyers signing the Sellers’ usual Letter of Indemnity and provided such
attendance and painting does not interfere with the Sellers’ work.  If the
Sellers’ work is completed whilst the Buyers’ painting work is still in progress
then delivery shall be in drydock.
 
If the vessel is required to be drydocked in accordance with the provisions
hereof, notwithstanding Clause 5 hereof, the Vessel shall be delivered at the
port of the dockyard and the cancelling date as per Clause 5 hereof shall be
automatically extended to cover all the time for positioning to, waiting for,
any carrying out the drydock and the repairs required by Classification Society
but limited to a maximum of 30 (thirty) running days.  The contents of Clause 5c
will apply in that instance as well.
 
c)  
If the Vessel is drydocked pursuant to Clause 6 b) above

 
      (i)  
the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification
surveyor.  If such survey is not required by the Classification Society, the
Buyers shall have the right to require the tailshaft to be drawn and surveyed by
the Classification Society, the extent of the survey being in accordance with
the Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle.  The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the Inspection by the Classification Society.  The drawing and
refitting of the tailshaft shall be arranged by the Sellers.  Should any parts
of the tailshaft system be condemned or found defective

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
so as to affect the Vessel’s class, those parts shall be renewed or made good at
the Sellers’ expense to the satisfaction of the Classification Society without
condition/recommendation*.
 
      (ii)  
the expenses relating to the survey of the tailshaft system shall be borne by
the Buyers unless the Classification Society requires such survey to be carried
out, in which case the Sellers shall pay these expenses.  The Sellers shall also
pay the expenses if the Buyers require the survey and parts of the system are
condemned or found defective or broken so as to affect the Vessel’s class*.

 
      (iii)  
the expenses in connection with putting the Vessel In and taking her out of
drydock, including the drydock dues and the Classification Society’s fees shall
be paid by the Sellers if the Classification Society issues any condition/
recommendation* as a result of the survey or if it requires survey of the
tailshaft system.  In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.

 
      (iv)  
the Buyers’ representative shall have the right to be present in the drydock,
but without interfering with the work or decisions of the Classification
surveyor.

 
      (v)  
the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery.  If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense.  In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).

 
*
Notes, if any, in the surveyor’s report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.

 
 
If Sellers’ works are completed before Buyers’ works (if any), and if Buyers’
work will be completed before the expiration of the three (3) days notice of
readiness, the Seller will shift the Vessel out of drydock to a place of
delivery before the expiration of the three (3) day period.

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
If the Buyers accept delivery of the Vessel in drydock, the Sellers shall
deliver to the Buyers at the time of closing evidence that the Sellers have
satisfied their financial obligations to the drydock, shipyard or other similar
facility, and to any subcontractors, and that such drydock, shipyard or other
similar facility and subcontractors waive any and all right to detain, arrest or
attach the Vessel for any financial obligation of the Sellers to such drydock,
shipyard or other similar facility and subcontractors, including but not limited
to tugboats engaged to assist the Vessel to depart from the drydock or shipyard
or other similar facility.
 
For the avoidance of doubt, the vessel will not be delivered under this clause 6
at any port prohibited by the United States of America, the European Union or
the United Nations.
 
7.   Spares/bunkers, etc.
 
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore excluding models.  All spare parts and spare equipment
including spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s),
if any, belonging to the Vessel at the time of inspection used or unused,
whether on board or not shall become the Buyers’ property, but spares on order
are to be excluded.  Forwarding charges, if any, shall be for the Buyers’
account.  The Sellers are not required to replace spare parts including spare
tail-end shaft(s) and spare propeller(s)/propeller blade(s) which are taken out
of spare and used as replacement prior to delivery, but the replaced items shall
be the properly of the Buyers.  The radio installation and navigational
equipment shall be included in the sale without extra payment if they are the
property of the Sellers.  Unused stores shall be included in the sale and be
taken over by the Buyers without extra payment Provisions and bonds are property
of crew and are to be taken over and paid for by the Buyers at a price to be
agreed with Vessel’s Master and/or Chief Steward as representative of crew but
if Buyers do not wish to take over and pay for such provisions and bonds then it
shall be at Master’s discretion to remove same or leave on board free of charges
to Buyers excluding bonded cigarettes which cannot be taken ashore by law.
 
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items.  Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation.  Captain’s,
Officers’ and Crew’s personal belongings including the slop chest are to be
excluded from the sale, as well as the following additional items (including
items on hire):  All items on hire such as but not limited to, Ashland Gas
bottles and Videotel Library together with the officers’/masters’/crews’
personal effects, pressure/tempreture calibrators, breathing air compressor,
freon recovery uits, computers, spos, portable cargo holds cleaning equipment
sass (contracted) are excluded.  Tempus system.  Further items will be advised.
 
The Buyers shall take over the remaining bunkers and
unused/unbroached lubricating oils and grease in storage tanks and sealed drums
and pay the Sellers’ net invoiced price (at port of last supply prior to
delivery) against supporting invoices.  Payment under this Clause shall be made
at the same time and place and in the same currency as the Purchase Price.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
8.   Documentation
 
The place of closing:  London or Piraeus (in Sellers option)
 
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, as described in any attached Addendum to this
Agreement
 
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as a plans etc., which are on board the Vessel.  Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies.  Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request.  The Sellers may keep the Vessel’s log books but
the Buyers to have the right to take copies of same.  The vessel’s HSEQMS,
PCSOPEP, SOPER, SSP, SSA, NTVRP, NTCAVCP, will be remooved and no copies will be
given to Buyers.  Vessel’s CSR will remain on board following delivery under
this Agreement.  Original SMC and !SSC will be removed but the Buyers will have
the right to take copies.
 
9.   Encumbrances
 
The Sellers warrant that the Vessel, at the time of delivery, is free from all
encumbrances, mortgages and maritime liens or any other debts whatsoever.  The
Sellers hereby undertake to indemnify the Buyers against all consequences of
claims made against the Vessel which have been incurred prior to the time of
delivery.
 
10.   Taxes, etc.
 
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.
 
11.   Condition on delivery
 
The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over on asis
basis.  National/International trading certificates (namely safety construction,
safety radio, safety equipment, loadline) valid at the time of delivery.  CSM up
to date but extension acceptable.
 
 
At the time of delivery, the Vessel will be delivered in Class without
recommendations affecting class.

 
 
The Buyers are on Notice that due to vessel being recently delivered from
shipyard she carries Interim Class Certificate and Interim Load Line Certificate
are valid until 25 September 2010

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
12.   Name/markings
 
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
 
13.   Buyers’ default
 
Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest at 10
percent per annum.
 
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, In which case the deposit together with
interest earned shall be released to the Sellers.  If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest at 10 percent
per annum.
 
14.   Sellers’ default
 
Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in Clause 5b) the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8.  If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in Clause 5b), the Buyers shall retain their
option to cancel.  In the event that the Buyers elect to cancel this Agreement
the deposit together with interest earned shall be released to them
immediately.  Should the Sellers fail to give Notice of Readiness by the date
stipulated in Clause 5b) or fail to be ready to validly complete a legal
transfer as aforesaid they shall make due compensation to the Buyers for their
loss and for all expenses together with interest if their failure is due to
proven negligence and whether or not the Buyers cancel this Agreement.
 
15.   Buyers’ representatives
 
After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense.  These representatives are on board for
the purpose of familiarisation and in the capacity of observers only, and they
shall not interfere in any respect with the operation of the Vessel.  The
Buyers’ representatives shall sign the Sellers’ letter of indemnity prior to
their embarkation.
 
16.   Arbitration
 
a)*  
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1996 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party.  On the receipt by one party of the nomination in
writing of the other party’s arbitrator, that party

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
shall appoint their arbitrator within fourteen days, failing which the decision
of the single arbitrator appointed shall apply.  If two arbitrators properly
appointed shall not agree they shall appoint an umpire whose decision shall be
final.
 
17.   The agreement is subject to Buyers obtaining the necessary financing
within three weeks of both Buyers and Sellers signing the MOA.
 
18.   The Vessel is subject to a Charter Party to Cargill.  The Sellers agree to
exercise their best endeavours to receive Charterers’ (“Cargill”) approval to
transfer by novation or otherwise of the charter for the Vessel to the Buyers of
the existing charter agreement with Cargill which to be attached to this
agreement.  The Vessel is chartered for 46/50 months (plus/minus 15 days) with
hire payable 15 days in advance.  The charter rate payable will be a direct pass
through of the BHISI at 115% with the same settlement system per month of the
last ten trading sessions which is the average thereof.
 
The following wording to be used in any novation agreement under the trading
exclusions if same not already in the charterparty:  “Any country or area that
is blacklisted by or to which the vessel is prohibited to trade by the
U.N.  and/or U.S.A and/or vessel’s flag state”
 
19.   As per the SHIPMAN 98, Shipmangement Agreement, it is agreed that Crew
Management (Box 5), Technical Management (Box 6), Insurance Arrangements (Box 8)
of the Vessel to remain with Metrostar Management Corp. and Commercial/financial
and all corporate responsibilities to be with Buyers.  Metrostar Management
Corp.  will document the scope of their Shipmanagement duties in individual
Shipmanagement Agreements in SHIPMAN 98 form (as amended) for the Vessel.  The
parties to attach agreed SHIPMAN 98 Shipmangement Agreement to the MOA.
 
20.   Sellers will seek to obtain the assignment of shipyard warranties to
buyers or failing that agree to act as agents on behalf of buyers in processing
any warranty claims.
 
21.   This Agreement is to be kept strictly private and confidential, save for
any disclosure required by the securities laws of the United States of America.
 
 
FOR THE BUYERS
FOR THE SELLERS
 
 
/s/ John C. Wobensmith                
                                           
 
 
/s/ Achilleas Stergiou                   
                                                      
John C. Wobensmith
President
Achilleas Stergiou
President



 
 
 
9
 
 
 
 
 

 